Title: From John Quincy Adams to George Johnson, 16 November 1823
From: Adams, John Quincy
To: Johnson, George




Dear Sir
Washington 16 November 1823—


I recieved your note of yesterday with the Bank & flour books & shall be glad to see you tomorrow morning—
My son mentioned you told him you had sold yesterday 500 barrels of Flour for Cash. I will thank you to deposit that & all future receipts of Cash, in the Branch Bank to the credit of my son John Adams; & draw upon him for all monies which you may have to pay, in this business. I request also that every check or order that you draw specify what it is for & to whom paid.
The banks must be satisfied before the first of the next month & then & on the first of any succeeding month the Book in Bank must be balanced; & a statement of the flour & wheat on hand furnished me.
Respectfully Yours






